Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 1 of 21 Page ID #59




                    EXHIBIT 2
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 2 of 21 Page ID #60



DECLARATION OF BRIAN R HITCHENS, PG (CA), CHG (CA), RG (AZ), PURSUANT
TO 28 U.S.C. § 1746.


     I, Brian R. Hitchens, hereby declare and state as follows:

     1.     I, Brian R. Hitchens, am over eighteen years of age and I have personal knowledge
            of each fact herein and would competently testify thereto under oath.

     2.     I am employed as a Senior Principal Hydrogeologist at Geosyntec Consultants
            (“Geosyntec”). I direct Geosyntec’s Site Assessment and Remediation division for
            San Diego and have more than 21 years of experience managing site
            characterization programs at facilities nationwide and leading teams in the design
            and implementation of remedial actions for many constituents including PCBs,
            hexavalent chromium, hydrocarbons, chlorinated solvents, and dioxins and furans,
            in soil, sediment, soil vapor, and indoor air. My Curriculum Vitae is attached hereto
            as Exhibit A.

     3.     I am in receipt of various citations issued by the City of East St. Louis, Illinois in
            which the City has alleged that the presence of PCBs on certain parcels of property
            owned by the City has resulted in a public nuisance. The parcels allegedly affected
            by PCBs are listed in Exhibit A to the citations.

     4.     I have been retained to provide an estimate of costs that would be legally required
            to investigate and, if necessary, to commence an abatement of PCBs from the
            parcels of listed parcels. This Declaration is made to evaluate the cost to assess the
            nature and extent of the alleged nuisance present at the parcels and right of way
            segments presented in Exhibit A of the served citations. The costs identified herein
            are costs associated with site characterization activities required even before an
            abatement of PCBs could be undertaken. These costs would be required even if
            some sampling had already been undertaken.

     5.     The first step in an evaluation of the nature and extent of an alleged release and
            presence of PCBs on the subject parcels listed in Exhibit A is to characterize the
            release following the protocols established under 40 CFR §761.61 Subpart N –
            Cleanup Site Characterization Sampling. This section of the Code of Federal
            Regulations applies to the cleanup and disposal of PCBs.

     6.     40 CFR §761.265 establishes the protocol for assessment of porous surfaces, such
            as the soils in the lots identified in Exhibit A, using a three-meter grid sampling
            pattern. Compositing of samples is allowed to reduce total number of analyses, but
            no more than 9 samples may be used per composite, collected from a square of 9
            adjacent, 3-meter grid units. This results in one composite sample submitted for
            laboratory analysis for each 81 square meter area. A minimum of 3 samples is
            required per parcel.

     7.     I have reviewed each parcel listed in Exhibit A. There are 373 separate rows of
            property descriptions. However, several parcels/lots/blocks may have been
     Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 3 of 21 Page ID #61




                repeated multiple times. Others may have been identified for an incorrect parcel
                number. This review has identified a minimum of 153 unique parcels and 22 right
                of way segments in this complaint.

         8.     I have calculated the cost of characterizing these 153 parcels and 22 right of way
                segments based on usual and customary costs for field labor, reporting, and
                laboratory analytical costs. I have assumed a cost of $2,600/day for a 2-person field
                team plus equipment, vehicles, and supplies. The time required to collect the
                samples is based on:

                    •   1.5 hours per parcel/right of way segment for mobilization, grid layout,
                        chain of custody processing and sample management;

                    •   an average sampling rate of 30 minutes per 9-point composite area for
                        sampling, compositing, and equipment decontamination; and

                    •   an average analytical cost of $85/per sample for PCB analysis.

                Pre-field planning including preparation of a Workplan, Sampling and Analysis
                Plan, and Health and Safety Plan is estimated to cost $20,000.

         9.     For each parcel, I have estimated the number of samples needed to characterize
                each area per the sampling protocols described in 40 CFR §761.61 Subpart N and
                parcel size information from the St Clair County Parcel Map Viewer 1. Based on
                this analysis, over 10,000 surficial soil samples would be required for initial
                characterization purposes. After compositing, this would result in a minimum of
                1,123 laboratory analyses for PCBs by EPA Method 8082. This is an average of
                slightly more than 6 composite analyses per parcel, with the number on each parcel
                varying by parcel size.

         10.    Based on these factors, the cost of planning, collecting, and analyzing the data
                required to characterize the parcels listed in Exhibit A if the citations is
                approximately $353,000.

         11.    Costs related to data management and reporting are estimated to be approximately
                $50,000 if all sites were managed in a single aggregated report. Consequently, the
                cost for implementing an evaluation of the nature and extent of the alleged
                discharges alone is approximately $400,000.

         12.    Costs related to follow on risk assessment, feasibility study analysis of potential
                remedial alternatives (if necessary), and implementation of those remedial actions
                would be over and above the costs presented herein.


1
    St Clair County Parcel Map Viewer:
          https://www.arcgis.com/apps/webappviewer/index.html?id=6943a374c91a427b955e242a
          ceb62fc6
                                               2
Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 4 of 21 Page ID #62



   I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct. Executed on March 1, 2021 by



                                                ______________________________
                                                Brian R. Hitchens




                                            3
Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 5 of 21 Page ID #63




                            Exhibit A
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 6 of 21 Page ID #64




BRIAN R. HITCHENS, PG, CHG, RG                                   site characterization/remediation
Senior Principal Hydrogeologist                                sediment assessment/management
                                                                       database/GIS management
                                                                                 litigation support

EDUCATION

M.S., Structural Geology, University of Wyoming, Laramie, WY, 1999
B.A., Geology, The College of Wooster, Wooster, OH, 1997

REGISTRATIONS AND CERTIFICATIONS

Professional Geologist, California Board for Professional Engineers, Land Surveyors, and Geologists,
    No.7593
Certified Hydrogeologist, California Board for Professional Engineers, Land Surveyors, and
     Geologists, No. 839
Registered Geologist, Arizona State Board of Technical Registration, No. 58587

CAREER SUMMARY

Mr. Hitchens has over 21 years of site assessment and remediation experience and is a practice leader
for the assessment and remediation of polychlorinated biphenyls, chlorinated solvents, PFAS, PAHs,
and heavy metals in sediment, soil, and groundwater. He manages Geosyntec’s San Diego
Remediation Group and specializes in applied in-situ remediation, litigation support, sediment
remediation, data management, and data visualization. He has served as the project director for the
investigation, remedial design, remedial action implementation, and closure of several large-scale
industrial facilities. Mr. Hitchens has experience managing remedial programs under CERCLA,
RCRA, and TSCA, and draws on his diverse experience identify remediation strategies and cleanup
goals which are protective, cost-effective, achievable, and sustainable.
Site Characterization/Remediation
Radiant/Former Teledyne Aeroquip Facility, Gardena, California Mr. Hitchens is the project
director for the remediation of chlorinated solvent impacts at a commercial/industrial site in
Gardena California. The project has involved operation of a Soil Vapor Extraction System for
removal of residual VOC impacts in the vadose zone and in-situ bioremediation of VOCs in the
shallow and intermediate aquifer systems. Due to complex geology and active commercial
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 7 of 21 Page ID #65




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 2



operations in an overlying structure that covers the majority of the property, logistics for well
installation and injection operations have been a primary concern. Following the initial phase of
injections, significant declines of cVOCs were demonstrated through a 3-D volumetric model
which was developed to depict changes in plume mass over approximately 3 years. A second
phase of injections is currently planned, focused on the remaining high concentration source area
in the shallow aquifer.
Davis Monthan Air Force Base, Tucson, Arizona Mr. Hitchens is a senior hydrogeologist for
the Geosyntec/Ahtna project team tasked with design and implementation of a Phase I Remedial
Investigation for PFOA impacts in the vicinity of several fire training areas and former crash sites
at the Davis Monthan Air Force Base. PFOS impacts have been documented in regional
groundwater in the vicinity of the base, this 5-year investigation has been designed to evaluate the
nature and extent of releases associated with historical base activities.
Lake Havasu Ave and Holly Ave site, Lake Havasu, Arizona Mr. Hitchens has served as a project
manager for this Site which was entered into the WQARF registry in 2018. Geosyntec prepared a
Remedial Investigation to evaluate the current extent of hexavalent chromium and nitrate impacts
to soil and groundwater, and VOC impacts to soil, soil vapor and groundwater. Mr. Hitchens
assisted with the design and implementation of an in-situ bioremediation pilot study for the
reduction of hexavalent chromium impacts in downgradient groundwater. The pilot study was
implemented in 2019-2020 and initial results have shown that hexavalent chromium
concentrations have been substantially reduced in the vicinity of the pilot injection well. These
data will be used to inform the design of a full-scale remedy for the site.
Former Ryan Electronics, San Diego, California. Mr. Hitchens provides technical support for
the evaluation of the extent of cVOC impacts at a former industrial facility in San Diego.
Following initial source control efforts at the site, Mr. Hitchens has lead negotiations with DTSC
to evaluate monitored natural attenuation as the appropriate technology for cost-effective
management of residual constituents in groundwater at the site.
1,4-Dioxane Treatability Study, Farris, New Jersey Mr. Hitchens served as project director for
the implementation of a bench scale treatability study evaluating the aerobic metabolic degradation
of 1,4-dioxane with a newly-isolated microbial culture.
Former Conexant Systems, Newport Beach, California Mr. Hitchens has provided technical
program support for the evaluation of an enhanced in-situ bioremediation pilot test, evaluating
both source zone and downgradient bio-barrier project designs. This project has incorporated 3D
evaluation of VOC plume morphology over time to evaluate the impact of the pilot injections and
identify optimal locations for the full-scale project design.
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 8 of 21 Page ID #66




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 3



Former Rohr/Goodrich Site, San Diego, California Mr. Hitchens assisted with the mediation of
an insurance cost-claim between Rohr/Goodrich and the Port of San Diego with regard to the
source PCB impacts on a former aircraft manufacturing plan in the southern portion of San Diego
Bay. Forensic analysis of the distribution of PCBs across the site demonstrated that the PCBs were
most likely associated with the import of contaminated fill material from an off-site source as
opposed to manufacturing-related releases from the facility. He continues to assist the project as
a technical resource for negotiation of remedial action goals.
TDY Industries, LLC, San Diego, California Mr. Hitchens served as the project manager directing
the investigation of the nature, extent, and source of VOC, SVOC, metals, and PCB impacts on a
former aerospace manufacturing facility. He designed and directed extensive on-site and off-site
investigations to collect data in support of ongoing litigation, and in compliance with the existing
Cleanup and Abatement Order. The project remedial design included a large-scale passive
bioaugmentation program which involved the injection of over 1,000 direct push points. Chlorinated
solvent concentrations were successfully reduced from concentrations indicative of potential
DNAPL to non-detect within two years over the majority of the treated area. Hexavalent chromium
(CrVI) concentrations have been reduced to non-detect within the CrVI treatment area. The site now
meets soil and groundwater risk goals site-wide and has received a site wide No-Further Action
letter.
Confidential Client, Tempe, Arizona Mr. Hitchens evaluated historical site data relating to
historical PCB cleanup actions at a brownfields site to facilitate real-estate negotiations. Mr.
Hitchens successfully led negotiations with EPA Region 9 for the issuance of a no-further action
letter related to the residual PCB impacts based on the existing site data and implementation of
institutional controls. This was accomplished with a straightforward statistical analysis of the
existing site data, avoiding an expensive and time-consuming phase 3 sampling program.
Former Transformer Manufacturer, Oakland, California Mr. Hitchens assisted with the
regulatory negotiation and implementation of a major PCB/VOC remedial action at a former
transformer facility in Oakland, CA which formerly manufactured PCB containing transformers.
The project was performed under DTSC/EPA region 9 oversight, in compliance with TSCA
regulations. The combined remedy involved targeted excavation and removal, capping, and a
groundwater extraction and treatment system.
Naval Air Station North Island, San Diego, California Mr. Hitchens led the design of a Soil
Vapor Extraction (SVE)/Light Non-Aqueous Phase Liquid (LNAPL) treatment system for a large
manufacturing building on Naval Air Station North Island (NASNI). The treatment system is
designed to mitigate potential vapor intrusion concerns in the overlying manufacturing building
and expedite treatment of a large co-mingled LNAPL/TCE plume beneath the structure. During
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 9 of 21 Page ID #67




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 4



the first six months of operation, over 650 gallons of product was removed from the subsurface
through the initial two horizontal SVE wells. The program is currently expanding to include two
additional horizontal SVE wells, two horizontal LNAPL recovery wells, and one horizontal steam
injection well to further enhance this system.
Able Engineering, Phoenix, Arizona Mr. Hitchens served as the project manager for a
cadmium/hexavalent chromium remediation project at a former aircraft parts manufacturer. This
project is conducted under the Arizona Department of Environmental Quality (ADEQ) Voluntary
Remediation Program. Following completion of site characterization activities, the site was
remediated through direct excavation of shallow soil impacts and in-situ reduction of the residual
hexavalent chromium impacts above residential screening levels in the vadose in deeper intervals.
To prevent mobilization of these impacts to groundwater, this was accomplished by flushing
Hydrogen Sulfide gas through the impacted area. This pioneering project was the first commercial
field-scale application of this in-situ gaseous reduction approach for treatment of hexavalent
chromium. Project remedial goas were achieved after 8 weeks of treatment, leading to the issuance
of a No-Further Action letter.
Nammo Talley, Inc. Mesa, Arizona Mr. Hitchens serves as a senior technical advisor for the
design of a Perchlorate Remedial Action Plan for source area control and treatment. The remedial
design involves the assessment of a cap to control migration of perchlorate from the vadose zone
and bioremediation for groundwater/deep vadose zone perchlorate treatment.
Confidential Client, San Diego, California Mr. Hitchens represents a major developer in the
evaluation of an engineered fill area following questions from the Local Enforcement Agency as
to whether inappropriate waste materials have been placed in the fill area, and whether the fill area
should be managed as a landfill under Title 22. Mr. Hitchens has prepared an evaluation workplan
to document the nature and extent of construction debris within the fill, if the material is
appropriately characterized as inert, and what remedial actions, if any, are warranted.
United States Navy, Space and Naval Warfare Systems Center (SPAWAR), San Diego,
California Mr. Hitchens managed the design and implementation of the Soil Vapor Extraction
(SVE)/in-situ bioremediation pilot study portion of the Remedial Investigation at SPAWAR’s Old
Town Campus Installation Restoration Sites 10 and 11. Source area treatment for a chlorinated
solvent plume was evaluated through this project involving oversight from the Department of
Toxics Substances Control (DTSC) and the San Diego Regional Water Quality Control Board
(RWQCB). The pilot remedial design involved passive bioaugmentation to remediate
groundwater impacts by introducing electron donor and a dechlorinating microbial culture through
approximately 100 temporary direct push points. Three SVE wells were used to treat impacts in
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 10 of 21 Page ID #68




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 5



the vadose zone, this project has moved to a full-scale remedy based on the success of the pilot
study.
Four Star Chemical, Vernon, California Mr. Hitchens managed a project assisting Four Star
Chemical in evaluating and improving historical environmental compliance practices at the site,
agency negotiations, and investigation and remediation of a small area of VOC impacted soil on the
property. The site was provided with a No Further Action letter from the City of Vernon, Health
and Environmental Control Department within 9 months of receipt of the original notice of violation.
Former Manufacturing Facility, Lynwood, California Mr. Hitchens served as project director for
in the implementation of a large scale in-situ bioremediation/Soil Vapor Extraction (SVE)/Electrical
Resistance Heating (ERH) remedy under DTSC oversight through the California Land Reuse and
Revitalization Act (CLRRA) program. Program elements include a detailed characterization of the
dense non-aqueous phase liquid (DNAPL) source zone through a cone penetrometer test / membrane
interface probe study, and downgradient soil, soil gas, and groundwater impacts. The source area
was rapidly addressed using ERH and dual-phase extraction, while the downgradient vadose zone
and groundwater impacts were treated by in-situ bioremediation and SVE respectively. The project
has met all criteria established under the CLRRA program and project closure is pending.
Rancho Tissue Technologies, Rancho San Diego, California Mr. Hitchens assisted in resolving a
notice of violation and dispute regarding surficial infiltration of greenhouse runoff and rinse water
at a nursery in Rancho San Diego. Analysis of water chemistry data documented that the water was
acceptable for percolation through an existing on-site septic system. Once the plumbing design
modifications were approved by the City of San Diego and Regional Water Quality Control Board,
the NOV was resolved and the case was closed by the RWQCB.
Former Manufacturing Facility, Los Angeles, California Mr. Hitchens serves as project director
for in the implementation of a large scale remediation project implementing a combination of in
situ bioremediation and dual phase extraction at a former manufacturing facility under the
oversight of the LA RWQCB. This project involves implementation of several hundred deep
bioremediation injection points across an active commercial facility, and has been successfully
implemented in cooperation with the current property owner without significant disruption to
ongoing business activities.
Confidential Client, San Diego, California Mr. Hitchens serves as the Project Director for the
installation of a zero valent iron (ZVI) permeable reactive barrier for the treatment of off-site VOC
impacts. The project is currently operated under DTSC and RWQCB oversight as an interim
remedial measure while ongoing source control options are evaluated.
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 11 of 21 Page ID #69




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 6



County of San Diego, San Diego, California Mr. Hitchens led the investigation of two
unpermitted historical waste disposal/burn dumps in the San Pasqual area of San Diego County.
Mr. Hitchens implemented a well installation and boring program to define the extent of waste
impacts, followed by the excavation and clean closure of one cell and closure in-place of a second
cell. He successfully demonstrated no impact to groundwater through a short-term groundwater
monitoring program and obtained authorization to discontinue the groundwater monitoring
program from the San Diego RWQCB.
County of San Diego, San Diego, California Mr. Hitchens led the investigation of an unpermitted
historical burn dumps in Ocotillo Wells, California. Mr. Hitchens implemented a boring program
to define the extent of waste impacts, followed by the excavation and clean closure of the burn
dump. The site was closed under San Diego RWQCB oversight.
Phoenix Aviation, Phoenix Arizona In 2015, Mr. Hitchens compiled a review of available
groundwater concentration trends from wells on and adjacent to the Sky Harbor Airport to evaluate
whether migration of contaminants from surrounding plumes could adversely affect airport
operations. Mr. Hitchens also assisted with providing 3rd party reviews of environmental reports
for ongoing remediation projects on properties adjacent to the Sky Harbor facility.
Shannon Road/ECDC WQARF Site, Tucson, Arizona Mr. Hitchens serves as a senior technical
advisor on the Shannon Rd./ECDC Water Quality Assurance Revolving Fund (WQARF) site for
the Arizona Department of Environmental Quality (ADEQ). This project has involved preparation
of a detailed feasibility study of potential remedial alternatives to controls groundwater impacts in
the vicinity of the Shannon Rd. WQARF site.
Cooper and Commerce WQARF Site, Gilbert, Arizona Mr. Hitchens provides project oversight
and management of the Cooper and Commerce WQARF site for the Arizona Department of
Environmental Quality (ADEQ). This project has involved evaluation of the existing pump and
treat/SVE/Air Sparge early response action (ERA), modeling of PCE migration through the
shallow aquifer, well installation, and evaluation of potential vapor intrusion/SVE rebound effects.
Central and Camelback WQARF Site, Phoenix, Arizona Mr. Hitchens serves as a senior technical
advisor on the Central and Camelback WQARF site for ADEQ. This project has involved the
evaluation of an existing pump and treat ERA, and an evaluation of potential additional sources.
West Osborn Complex WQARF Site, Phoenix, Arizona Mr. Hitchens serves as a senior technical
advisor on the West Osborn Complex WQARF site for ADEQ. This project has involved the
evaluation of an existing pump and treat Proposed Remedial Action Plan for the protection of local
groundwater resources. Mr. Hitchens has also led a large-scale soil vapor survey, identifying
possible additional source of VOC impacts to groundwater. This investigation identified
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 12 of 21 Page ID #70




                                                                 Brian Hitchens, P.G., C.HG., R.G.
                                                                                           Page 7



significant concentrations of VOCs in shallow soil vapor, leading to follow-on indoor air sampling
to evaluate potential risk to current building tenants, and pilot-scale SVE operations to mitigate
soil vapor impacts.
Confidential Client, San Diego, California Mr. Hitchens conducted a re-evaluation of an estimate
of environmental remediation costs related to the redevelopment of a property under the Polanco
Act. He evaluated alternate remediation strategies, the appropriateness of proposed cleanup
standards, confirmatory analytical suites, and anticipated excavation volumes. He served as a client
advocate to support the negotiation of fair terms for the property transfer.
Wah Chang Superfund Site, Albany, Oregon Mr. Hitchens consulted on the investigation of an
area impacted by 1,1,1-TCA on an active manufacturing facility in Albany Oregon. He assisted with
the design and interpretation of a soil, groundwater, and MIP investigation to determine the extent
of impacts. This data was then used to design an aggressive in-situ bioremediation program to meet
the cleanup goals specified within the existing record of decision for the Site.
Confidential Client, San Diego, California Mr. Hitchens managed the Phase I/Phase II investigation
into potential UST related impacts at a Site in San Diego in support of due diligence for potential
real estate transactions and to counter environmental holdback fees requested by the property lessor.
He also performed detailed historical records review, personnel interviews, and physical site
investigations to assist attorneys with the real-estate transaction.
Inactive Landfills Management, County of San Diego, California Mr. Hitchens managed
hydrologic assessment and remediation programs at several inactive landfills for San Diego
County. Maintained GIS and Access database platforms to store and display thousands of
historical groundwater records. Performed site investigations using hydropunch sampling,
trenching, and air rotary drilling combined with downhole geophysical logging including
resistivity, guard resistivity, natural gamma, caliper, and borehole image processing system (BIPS)
downhole imaging.
NRC Environmental Services, San Diego, California Mr. Hitchens manages an on-call consulting
contract for NRC Environmental Services, an emergency response hazmat responder. Geosyntec
provides third party evaluation of emergency response cleanups and for reporting to regulatory
agencies and geologic and environmental evaluation of analytical data for commercial clients.
High Tech High North County, San Diego, California Mr. Hitchens served as the project manager
for High Tech High for the evaluation of the potential use of a brownfields site for the future siting
of a charter school. The project included preparation of a Phase I environmental site assessment,
and a soil and soil gas phase II study. Negotiations with the San Diego Regional Water Quality
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 13 of 21 Page ID #71




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 8



Control Board and the environmental consultants for the responsible party led to the successful
negotiation of the lease and on-time opening of the school facility.
Fike/Artel Superfund Site, Nitro, West Virginia Supervised CPT logging and direct-push
installation of temporary sampling points. Using this technology, it was possible to log the
subsurface geology in real-time, allowing for accurate placement of sampling points in a complex,
fluvial depositional setting. Supervised and led groundwater sampling efforts during annual
sampling events. Field and laboratory data were then entered into a site database and GIS model.
Mr. Hitchens has helped to develop site conceptual models of this site using 3D visualization
developed with environmental visualization system (EVS) and geographic information system
(GIS) tools. He has contributed to both soil and groundwater remedial investigation/feasibility
study (RI/FS) reports and is currently developing an expanded off-site groundwater investigation
again utilizing CPT/DP technologies.
Allied/Honeywell Coal Tar Facility, Fairfield, Alabama Mr. Hitchens has played a large role in
reporting, GIS development and database management for this site. Led several rounds of
groundwater and soil sampling, as well as well installation using direct-push, and air rotary
techniques.
LCP Superfund Site/Terry Creek, Brunswick, Georgia Mr. Hitchens has contributed to the
analysis of this site through four-dimensional modeling of contaminant plumes utilizing EVS and
GIS technologies. He has also directed rock coring operations at the site and consulted on the
installation and design of two, quarter mile long horizontal monitoring wells.
Sediment Assessment/Management
Former United Heckathorn Superfund Site, Richmond, California Mr. Hitchens serves as a
technical advisor for the design of an activated carbon pilot study to evaluate the effectiveness of
an enhanced natural recovery remedy to address residual pesticide impacts in sediment within the
Lauritzen Channel.
Laurel – Hawthorn Embayment West, San Diego, California Mr. Hitchens managed the
assessment and remediation of PCB impacted sediments in the western portion of the Laurel
Hawthorn embayment for a major industrial client. After delineating the extent of sediment
impacts from an industrial storm drain outfall, Mr. Hitchens developed a protective and cost-
effective remedial solution which involved a small 125 cubic yard dredge combined with a 1-acre
enhanced natural recovery (ENR) sand cover which is designed to mitigate PCBs and PAHs
through the addition of activated carbon. This project was the first implementation of and ENR
remedy in Southern California. This alternative to dredging is both more cost-effective and less
environmentally damaging and has been highlighted as an example of a new efficient remediation
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 14 of 21 Page ID #72




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 9



approach by the San Diego RWQCB. A no further action letter was issued to the site in February
2020.
Laurel – Hawthorn Embayment East, San Diego, California Mr. Hitchens is currently managing
the evaluation of PCB impacted sediments at a second site in the eastern portion of the Laurel
Street to Hawthorne street embayment on behalf of Navistar/Solar Turbines. This project involves
the evaluation of the distribution of PCB, PAH, and Metals impacts in bay sediment adjacent to
two storm drain outfalls. Concentrations of COCs have shown a progressive improvement through
natural recovery processes through over 15 years of data collection in this area of the bay. Through
detailed analysis of the patterns of PCB congener data and the distribution of other marker COCs,
the area of impacts related to discharges from the discharger’s storm drain have been shown to
have a characteristic congener pattern which is differentiable from the general PCB fingerprint of
the larger embayment. Work is ongoing on a second investigative order to further define the lateral
and vertical extent of impacts, and potential impacts to human health, aquatic dependent wildlife
and the benthic community.
Convair Lagoon, San Diego, California Mr. Hitchens serves as project manager for the ongoing
monitoring and assessment of Convair Lagoon, a capped area of historical PCB impacts in the
northern portion of San Diego Bay. Mr. Hitchens has maintained compliance with WDR
regulations for the Convair Lagoon cap for over 13 years and successfully negotiated a revision of
the WDR threat and complexity classification for the site. This change has already saved the client
over $240,000 in associated WDR fees, and will continue saving the client over $46,000 annually,
indefinitely.
Fish Harbor Pilot Study, Port of Los Angeles, California Mr. Hitchens provides technical support
to the implementation of an enhanced natural recovery pilot study for Fish Harbor within the Port
of Los Angeles (POLA). This study has evaluated a range of potential enhanced recovery
alternatives including various carbon amendments, clean sand, and clean high-organic dredge
material. Based on the results of the successful bench test, a field-based pilot test is currently in
development.
Ryerson Creek, Muskegon, Michigan Mr. Hitchens is assisting a client with negotiating
alternative sediment remediation strategies under the Great Lakes Legacy Act (GLLA),
administered by EPA Region 2. Working in concert with regulators, Non-Government
Organizations, and Industry, this project was enrolled in the GLLA program, and Geosyntec has
completed a supplemental investigation and prepared the Remedial Design for the project, which
blends limited dredging, sand cover, and habitat restoration. Through this project Geosyntec has
served as the primary coordinator between EPA, Michigan Department of Environment, Great
Lakes and Energy, and various local stakeholders to reach an acceptable design, obtain necessary
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 15 of 21 Page ID #73




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                         Page 10



permits, and coordinate in-kind contributions from various collaborators. Once complete, this
project will resolve the last remaining Beneficial Use Impairment for Muskegon Lake, paving the
way for final de-listing.
NASSCO/BAE Shipyards Sediment Site, San Diego, California Mr. Hitchens served as the
project manager for the preparation of the Marine Biology, Hazardous Materials, and Water
Quality Technical Studies for the Environmental Impact Report being prepared by LSA Associates
for the Sediment Shipyards Site. This project involves the dredging and disposition of
approximately 150,000 cubic yards of contaminated sediment and will be the largest remedial
dredging action in San Diego Bay to date.
CP Kelco Leasehold Investigation, San Diego, California Mr. Hitchens served as geologist of
record for the investigation of subsurface sediment conditions in San Diego Bay for the CP Kelco
leasehold, immediately north of the NASSCO/BAE Shipyard Sediment remediation project. This
project was performed in response to an RWQCB investigative order to assess the nature and
extent of PAH, metals, and PCBs north of the Shipyard remediation area.
Confidential Client, San Diego, California Mr. Hitchens managed the forensic investigation into
the source, nature, and extent of polychlorinated biphenyl (PCB) impacts through a detailed study
of PCBs distribution in building material, surface sediment, soil, groundwater, and an extensive on
and off-site regional study of PCB distribution in storm water conveyance systems sediment and the
adjacent San Diego Bay. This analysis was followed by a major storm drain cleanout action which
removed over 160 tons of impacted sediment from more than 8,000 feet of storm drain ranging from
4 to 60 inches in diameter. Mr. Hitchens has also directed sediment characterization and removal
actions within San Diego Bay and is currently evaluating the implementation of Sediment Quality
Objective evaluation programs in three areas of San Diego Bay.
City/County of San Diego, Post-Fire Emergency Erosion Control, San Diego, California Mr.
Hitchens led field teams in the emergency assessment of Post-Fire Erosion potential following the
catastrophic wildfires which struck San Diego County in 2003. Over 300,000 acres were rapidly
assessed to identify High Priority Sites where houses, roads, and infrastructure were at immediate
risk of debris flow/landslide impacts following the firestorm. After identifying high risk sites, Mr.
Hitchens led several field crews in the implementation of sediment control structures including
hydromulch application, installation of hay waddles, construction of sand bag check-dams, and K-
Rail diversion structures.
GIS/Database Management
Waste Management Inc., Environmental Resources Mapping, El Sobrante, California Mr.
Hitchens led the development of GIS maps to support the ongoing environmental resource
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 16 of 21 Page ID #74




                                                                 Brian Hitchens, P.G., C.HG., R.G.
                                                                                          Page 11



evaluation and reporting for the El Sobrante Landfill. These geographic databases and mapping
tools track observed environmentally sensitive species across the site, approved sheep grazing
areas, weed removal areas, and revegetation/disturbed area tracking.
Waste Management Inc., Landfill Gas Extraction System Interactive Mapping, El Sobrante and
Azusa Landfills, California Mr. Hitchens led the development of an interactive mapping utility to
aid in the visualization of the landfill gas extraction system through an active landfill. Through
the use of a 2D distributable application, the clients were provided a tool to assist in the placement
of new landfill gas extraction points to maximize the efficiency and profitability of their landfill
gas to energy program. A 3D model was also created to provide spatial visualization of the landfill
gas extraction network from within the landfill to further identify targets for additional extraction
points.
City/County of San Diego, Post-Fire Emergency Erosion Control, San Diego, California Mr.
Hitchens developed and managed the GIS data platform utilized during the emergency erosion
control response after the 2003 and 2007 wildfires in San Diego County. He assisted in the
development of a PDA data collection platform for the rapid and efficient collection and
dissemination of field data. Compiled satellite and other remote sensing data along with PDA field
data to produce up-to-date maps for use in implementation of mitigation measures.
Texas City Plant, Union Carbide, Texas City, Texas Compiled and prepared a GIS and Access
database from thousands of historical paper records and inaccessible data files to integrate
historical data from 800+ wells and CPT borings into a comprehensive site assessment tool.
Litigation Support
Confidential Client, multiple sites Provided non-testifying technical support to a team of
attorneys in the defense of multiple state and city lawsuits related to product liability claims.
Assisted with the preparation of multiple expert reports. Directed a team which analyzed of
hundreds of thousands of documents produced in the discovery process, assessed the basis and
credibility of alleged damages, conducted detailed evaluations of accounting records, and
coordinated the support of multiple defense teams. These efforts resulted in a 96% reduction in
claimed damages prior to trial for one of the claims. Several ongoing cases are currently pending
trial.
Confidential Client, Southern California Provided non-testifying technical support to a team of
attorneys in the defense of multiple lawsuits related to product liability claims. Assisted with the
preparation of multiple expert reports. Directed a team which analyzed of tens of thousands of
documents produced in the discovery process, assessed the basis and credibility of alleged
damages and coordinated the support of multiple defense teams. These efforts resulted in a
complete dismissal of one case through a summary judgment verdict and a partial summary
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 17 of 21 Page ID #75




                                                                Brian Hitchens, P.G., C.HG., R.G.
                                                                                         Page 12



judgment for a second case. Remaining case currently pending trial.
City of Fresno v. Chevron U.S.A. Inc., et al. United States District Court, Case No. 04-CV-04973
Provided support for expert witness representing a Joint Defense Group in matter related to alleged
MtBE impacts to municipal drinking water wells. Assisted in the preparation of thirty-one site-
specific expert reports for individual service stations in Fresno and Clovis, California and prepared
one master expert report to describe hydrogeologic conditions in the greater Fresno area. Judgment
was in favor of the defendant.
TDY Industries v. United States Department of Defense United States District Court, Southern
District of California, Case 07-CV-0787-JAH Provided support for expert witnesses and assisted
attorneys with environmental data associated with matters pertaining to timing and source of
chlorinated solvents, PCBs, and heavy metal impacts from historical aerospace manufacturing
operations. Assisted in the preparation of expert reports, evaluation of environmental cost claims,
depositions, compliance with court requests, pre-trial preparation of experts, and courtroom support.
San Diego Unified Port District v. TDY Industries, Inc. United States Central District Court,
California, Case No. 03 CV 1146B Provided support for expert witnesses and assisted attorneys
with matters pertaining to the nature, extent, and source of heavy metals, chlorinated solvents, and
PCBs at a former aerospace manufacturing facility adjacent to the San Diego International Airport
and San Diego Bay. Assisted in the preparation of expert reports, evaluation of environmental cost
claims, and compliance with court requests.
Kinder-Morgan v. Equiva, et al. Superior Court of California – County of San Diego Provided
support for expert witnesses and assisted attorneys with matters pertaining to fuel hydrocarbons
impacts due to historical operations at the Mission Valley Fuel Terminal in San Diego. Case was
settled unanimously in favor of the defendant including complete indemnification for all future
claims and reimbursement for past costs associated with assessment and remediation.

PROFESSIONAL EXPERIENCE

Geosyntec Consultants, San Diego, California, 2002 – Present
Geosyntec Consultants, Atlanta, Georgia, 2000 – 2002
Burlington Resources, Midland, Texas, 1998
University of Wyoming, Laramie, Wyoming, 1997-1999
 Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 18 of 21 Page ID #76




                                                              Brian Hitchens, P.G., C.HG., R.G.
                                                                                       Page 13



TEACHING EXPERIENCE

University of Wyoming – 1998, Physical Geology Laboratory
University of Wyoming – 1997, Mineralogy Laboratory

REPRESENTATIVE PUBLICATIONS

16-1   Hitchens, Brian, C. Bird, K Craig, 2016. Full Scale In-Situ Gaseous Reduction of
       Hexavalent Chromium in Vadose Zone Soils with H2S Gas. Battelle Tenth International
       Conference on Remediation of Chlorinated and Recalcitrant Compounds (May 22-26,
       2016, Palm Springs, CA) [Abstract] Battelle Press, Columbus, OH 2016.
14-1   Hitchens, Brian, S. Williams, 2014 A Full-Scale, Eight Year Study of the Remediation of
       Chlorinated Solvents and Heavy Metals Through In-situ Reduction. Battelle Ninth
       International Conference on Remediation of Chlorinated and Recalcitrant Compounds
       (May 19-22, 2014, Monterey, CA) [Abstract] Battelle Press, Columbus, OH 2014.
12-1   Hitchens, Brian, C. Gale, and S. Williams 2012. In-Situ Remediation of NAPL with a
       Hammer, a Vacuum, and an Oven: Three Case Studies of Bioremediation In: Proceedings
       of the Seventh International Conference on Remediation of Chlorinated and Recalcitrant
       Compounds (May 21-24, 2012, Monterey, CA). [Abstract] Battelle Press, Columbus, OH
       2012.
11-1   Hitchens, Brian, S. Williams 2011. PCB Forensics: Fingerprinting, Finger-Pointing, and
       a Case for Background Values. In: Proceedings of the Sixth International Conference on
       Remediation of Contaminated Sediments (February 7-10, 2011, New Orleans, LA).
       [Abstract] Battelle Press, Columbus, OH 2011.
09-1   Hitchens, Brian, S. Williams 2009. Source Characterization and Remediation of PCB-
       Impacted Sediment in and Industrial Storm Water System. In: Proceedings of the Fifth
       International Conference on Remediation of Contaminated Sediments (February 2-5, 2009,
       Jacksonville, FL). [Abstract] Battelle Press, Columbus, OH 2009.
08-1   Hitchens, Brian, S. Williams, S. O’Hara, B.Pulver 2008. Reductive Dechlorination of
       VOCs in Fractured Bedrock Using In-Situ Bioaugmentation. In: Proceedings of the Sixth
       International Conference on Remediation of Chlorinated and Recalcitrant Compounds
       (May 19-22, 2008, Monterey, CA). [Abstract] Battelle Press, Columbus, OH 2008.
06-1   Hitchens, Brian, C. Forrest, R. Johnson, M. Quigley, N. Jacobsen, D. Isbell, C. Tesoro. San
       Diego Fires 2003: Rapid Assessment of Post Fire Impacts. In GeoCongress 2006 –
       Geotechnical Engineering in the Information Technology Age (February 27- March 1, 2006,
       Atlanta, GA).
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 19 of 21 Page ID #77




                                                            Brian Hitchens, P.G., C.HG., R.G.
                                                                                     Page 14



04-1   Johnson, Ronald, B. Hitchens, C. Forrest, N. Jacobsen, M. Quigley, C. Tesoro. Rapid
       Assessment and Treatment of Post-fire Erosion Hazards using Innovative Data Collection
       and Assessment Tools. In: ICSE-2 Second International Conference on Scour and Erosion
       (November 14-17, 2004, Meritus Mandarin, Singapore).
04-2   Hitchens, Brian, S. O’Hara, D. Major, C. Gibson, B. Pulver 2004. Remediation of
       Chlorinated VOCs in Fractured Bedrock Through In-Situ Bioaugmentation. in:
       Proceedings of the Fourth International Conference on Remediation of Chlorinated and
       Recalcitrant Compounds (May 24-27, 2004, Monterey, CA). [Abstract] Battelle Press,
       Columbus, OH 2004.
99-1   Hitchens, Brian R. 1999. Laramide Structural Style and Deformational History of the
       Southern Margin of the Hanna Basin, Carbon County, Wyoming [Masters Thesis] Laramie,
       Wy.
97-1   Hitchens, Brian R. 1997. Magma Propagation Direction and the Timing of Dike Tilting –
       Ninth Annual KECK Undergraduate Research Symposium pp.122-125.

INVITED PRESENTATIONS

Hitchens, Brian, M. Pound, L. Goode, N. Durant, P. Chang, V. Hosangadi, 2017. Successful Rapid
       Response Mitigation of High Strength Vapor Plume Underneath a Large, Active Navy
       Building. Annual International Conference on Soils, Water, Energy, and Air. (March 20-
       23, 2017, San Diego, CA)
Hitchens, Brian, 2016. Fighting Fire with Fire: Hexavalent Chromium Remediation using
       Hydrogen Sulfide Gas. San Diego Environmental Professionals October Luncheon
       (October 11, 2016, San Diego, CA)
Hitchens, Brian, 2016. PCB Forensics: How to Optimize PCB Data Collection, Analysis, and
       Interpretation to Improve Project Outcomes. USWAG Decommissioning Workshop,
       September 27-28, 2016, Houston, TX)
Hitchens, Brian, C. Bird, K Craig, 2016. Full Scale In-Situ Gaseous Reduction of Hexavalent
       Chromium in Vadose Zone Soils with H2S Gas. Battelle Tenth International Conference on
       Remediation of Chlorinated and Recalcitrant Compounds (May 22-26, 2016, Palm
       Springs, CA)
Hitchens, Brian, C. Bird, K Craig, 2016. Full Scale In-Situ Gaseous Reduction of Hexavalent
       Chromium in Vadose Zone Soils with H2S Gas. 26th Annual International Conference on
       Soils, Water, Energy, and Air. (March 21-24, 2016, San Diego, CA)
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 20 of 21 Page ID #78




                                                            Brian Hitchens, P.G., C.HG., R.G.
                                                                                     Page 15



Hitchens, Brian, C. Lieder, 2015. Quantifying Reduction of Bioaccumulation Potential from
       Carbon-Enhanced Monitored Natural Recovery. Eighth International Conference on
       Remediation and Management of Contaminated Sediments. (January 12-15, 2015, New
       Orleans, LA)
Hitchens, Brian, S. Williams, 2014 A Full-Scale, Eight Year Study of the Remediation of
       Chlorinated Solvents and Heavy Metals Through In-situ Reduction. Battelle Ninth
       International Conference on Remediation of Chlorinated and Recalcitrant Compounds
       (May 19-22, 2014, Monterey, CA)
Hitchens, Brian, C. Lieder, 2014. Beyond Dredging: The Evolution of Alternative Remedial
       Options for Contaminated Sediments. 24th Annual International Conference on Soils,
       Water, Energy, and Air. (March 17-20, 2014, San Diego, CA)
Hitchens, Brian, S. Williams 2012. PCBs in the Urban Environment: Implications for Long-Term
       Sustainability of Low-Threshold Remediation. Dredging 2012 Conference (October 22-25,
       2012, San Diego, CA)
Hitchens, Brian, C. Gale 2012. In-Situ Remediation of NAPL with a Hammer, a Vacuum, and an
       Oven: Three Case Studies of Bioremediation. 21st Annual International Conference on
       Soils, Water, Energy, and Air. (March 19-22, 2012, San Diego, CA)
Hitchens, Brian, S. Williams 2011. Side Effects of Shallow In-Situ Bioremediation. 21st Annual
       International Conference on Soils, Water, Energy, and Air. (March 14-17, 2011, San
       Diego, CA)
Hitchens, Brian, S. Williams 2011. Side Effects of Shallow In-Situ Bioremediation. 2011 North
       American Environmental Field Conference, January 10-13, 2011, San Diego, CA)
Hitchens, Brian, S. Williams 2010. PCB Forensics: Fingerprinting, Finger-Pointing, and a Case
       for Background Values. 20th Annual AEHS Meeting & West Coast Conference on Soils,
       Sediments, and Water (March 15-18, 2010, San Diego, CA)
Hitchens, Brian, S. Williams 2009. Bioremediation of Potential Chlorinated Solvent DNAPL
       Through Passive Aggression. 19th Annual AEHS Meeting & West Coast Conference on
       Soils, Sediments, and Water (March 9-12, 2009, San Diego, CA)
Hitchens, Brian, S. Williams 2009. Source Characterization and Remediation of PCB-Impacted
       Sediment in and Industrial Storm Water System. Battelle Fifth International Conference
       on Remediation of Contaminated Sediments (February 2-5, 2009, Jacksonville, FL)
  Case 3:21-cv-00233 Document 1-2 Filed 03/01/21 Page 21 of 21 Page ID #79




                                                              Brian Hitchens, P.G., C.HG., R.G.
                                                                                       Page 16



Hitchens, Brian, S. Williams, S. O’Hara, B. Pulver 2008. Reductive Dechlorination of VOCs in
       Fractured Bedrock Using In-Situ Bioaugmentation.          Battelle Sixth International
       Conference on Remediation of Chlorinated and Recalcitrant Compounds (May 19-22,
       2008, Monterey, CA)
Hitchens, Brian, C. Forrest, R. Johnson, M. Quigley, N. Jacobsen, D. Isbell, C. Tesoro. San Diego
       Fires 2003: Rapid Assessment of Post Fire Impacts. GeoCongress 2006 – Geotechnical
       Engineering in the Information Technology Age (February 27- March 1, 2006, Atlanta,
       GA)
Hitchens, Brian, B. Pulver, B. McDaniel, S. O’Hara, D. Major. Remediation of Chlorinated VOCs
       in Fractured Bedrock Through In-Situ Bioaugmentation. AEHS 15th Annual West Coast
       Conference on Soils, Sediments, and Water (March 14-17, 2005, San Diego CA)
Hitchens, Brian, D. Isbell, C. Tesoro, M. Quigley, N. Jacobsen. San Diego Fires 2003: Rapid
       Assessment of Post Fire Impacts. ESRI International User Conference (August 9-13, 2004,
       San Diego, CA)
Hitchens, Brian, S. O’Hara, D. Major, C. Gibson, B. Pulver 2004. Remediation of Chlorinated
       VOCs in Fractured Bedrock Through In-Situ Bioaugmentation. Battelle Fourth
       International Conference on Remediation of Chlorinated and Recalcitrant Compounds
       (May 24-27, 2004, Monterey, CA)
